The first exception was that it is said existens miles, without saying how, or where. But it was held well enough.
It is well enough under the statute, 11 H., 7.
2. It is said he pretended to have power to discharge soldiers, which is impossible, for it appears by the statute that he had no such power, but the captain or general has. Therefore, the indictment is bad.
CURIA. It is this that makes the deceit. He pretending to have a power which he had not.
3. It is said that he did not discharge him at tunc et ibidem, viz., the time and place where the money was taken; perhaps he discharged him at some other time.
CURIA, pleads this, if you please. The indictment is well enough.